           Case 1:20-cv-02859-JGK Document 35 Filed 05/20/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 Alexis Allen, Latricia Hickenbottom &
 Wyatt Logan, Nancy Torres, Jose Pinlac,
 Aimee Branch & Brandon Burr                                          DEFENDANT KRUCIAL
                                                                      STAFFING, LLC’S
         Plaintiffs,                                                  CORPORATE
                                                                      DISCLOSURE
 v.
                                                                      20-CV-2859 (JGK)
 Krucial Staffing, LLC & Brian Michael Cleary V,

          Defendants.
 ----------------------------------------------------------X


        DEFENDANT KRUCIAL STAFFING, LLC’S CORPORATION’S RULE 7.1
                  CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Krucial Staffing,

LLC, by and through its counsel of record Lathrop GPM, LLP, hereby certifies that the following

are corporate parents, affiliates and/or subsidiaries, which are publicly held:

        1. None.

                                                               Respectfully submitted,

                                                               LATHROP GPM LLP

                                                               By: /s/: Nancy Sher Cohen

                                                               Nancy Sher Cohen (NY Bar No. 4160479)
                                                               1888 Century Park East, Suite 1000
                                                               Los Angeles, California 90067
                                                               Telephone: (310) 789-4600
                                                               Facsimile: (310) 789-4601
                                                               Nancy.Cohen@LathropGPM.com

                                                               And

                                                               Michael J. Abrams (pro hac vice pending)
                                                               Kate O’Hara Gasper (pro hac vice pending)
                                                               2345 Grand Boulevard, Suite 2200
                                                        1
Case 1:20-cv-02859-JGK Document 35 Filed 05/20/20 Page 2 of 2



                                  Kansas City, Missouri 64108-2618
                                  Telephone: (816) 292-2000
                                  Telecopier: (816) 292-2001
                                  Michael.Abrams@LathropGPM.com
                                  Kate.Gasper@LathropGPM.com




                              2
